DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
An amendment, filed 9/14/2021, is acknowledged.  Claim 1 is amended.  No new matter is present. Claims 1-3 are currently pending.
Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach a method of making a soft magnetic member, the method comprising heating a soft magnetic alloy substrate in an atmosphere comprising water vapor, inert gas, and having an oxygen partial pressure of 0 to 0.01 kPa to form an α-Fe2O3 coating on the alloy substrate which does not substantially contain another iron oxide phase.  As noted in a previous Office Action, the instant specification specifically defines "not substantially containing another iron oxide phase" as “another iron oxide phase is not detectable by an instrumental analysis such as an XRD.” (Spec., [0022])  The claim 1 limitation reciting this phrase has, therefore, been interpreted in accordance with the definition in the specification.  Closest prior art Fujihara et al. (US 9175376) teaches a method comprising heating in an atmosphere with a minimum oxygen partial pressure of 0.1 kPa and teaches away from a lower oxygen partial pressure. (see col. 4, lns. 36-43, 53-57).  Therefore, Fujihara fails to teach a method comprising an atmosphere with an oxygen partial pressure of 0-0.01 kPa as required by the amended Claim 1.  As a result, the rejection under 35 U.S.C. 103 over Fujihara is withdrawn in view of Applicant’s amendment to the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735